t c memo united_states tax_court thomas p ruggeri petitioner v commissioner of internal revenue respondent docket no filed date thomas p ruggeri pro_se james h harris jr for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure and additions to tax under sec_6651 of dollar_figure under sec_6651 of dollar_figure and under sec_6654 of dollar_figure unless otherwise noted all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar after concessions the issues for decision are whether petitioner is liable for a sec_6651 addition_to_tax for failure_to_file a timely return for and whether petitioner is liable for a sec_6651 addition_to_tax for failure to pay the amount shown as tax due on a return for findings_of_fact some of the facts have been stipulated and are incorporated by this reference at the time the petition was filed petitioner resided in new jersey petitioner did not file a timely federal_income_tax return for by a statutory_notice_of_deficiency dated date respondent determined an income_tax deficiency of dollar_figure and additions to tax pursuant to sec_6651 of dollar_figure pursuant to sec_6651 of dollar_figure and pursuant to sec_6654 of dollar_figure with respect to petitioner’ sec_2002 taxable_year petitioner filed a timely petition for redetermination 1respondent has conceded that petitioner is not liable for an addition_to_tax pursuant to sec_6654 for the parties have stipulated petitioner has a balance due with respect to hi sec_2002 federal_income_tax of dollar_figure on date approximately year after the notice_of_deficiency was issued and months after the petition was filed petitioner and his wife filed a joint federal_income_tax return for which respondent accepted as filed on the basis of the accepted return respondent now concedes that the deficiency is equal to dollar_figure the amount reported on the delinquent_return that petitioner is not subject_to an addition_to_tax pursuant to sec_6654 and that the additions to tax under sec_6651 and are in the lesser amounts of dollar_figure and dollar_figure respectively the accepted return reported tax due of dollar_figure withholdings of dollar_figure and no other tax_payments for resulting in a balance due of dollar_figure the return reported wages of dollar_figure in connection with petitioner’s services as a sales manager petitioner’s returns for and were all filed late sometime in petitioner’s wife had contracted lyme disease she had a severe case which left her bedridden at times petitioner believed that the disruption in his household which included three minor children caused by his wife’s illness would prevent him from filing on time and so he instructed hi sec_2computed as of date 3petitioner’s pay stubs reported his earnings as divided between regular bonus and commissions employer to over-withhold on his earnings in an effort to eliminate any penalties for late filing the return was filed and the and returns were mailed exactly years after their due dates on april of and respectively the returns all reported overpayments of tax ranging from dollar_figure to dollar_figure petitioner was aware that his return for was due on date he believed that he was in an overpayment posture for as he had been with the prior years’ returns and was preoccupied with filing his return on or before date petitioner learned that his withholdings for were less than the tax due for that year and that he had a balance due sometime in after respondent had issued a notice_of_deficiency for in january of opinion we must decide whether petitioner is liable for additions to tax under sec_6651 for failure_to_file a timely return for and under sec_6651 for failure to pay the amount shown as tax due on a return for under sec_7491 respondent has the burden of production with respect to petitioner’s liability for the additions to tax this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalties 116_tc_438 once respondent meets his burden of production petitioner bears the burden_of_proof with respect to any exculpatory factors such as reasonable_cause see id pincite the determination of whether reasonable_cause exists is based on all the facts and circumstances see estate of hartsell v commissioner tcmemo_2004_211 merriam v commissioner tcmemo_1995_432 affd without published opinion 107_f3d_877 9th cir sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for any failure_to_file a return by its due_date the addition is equal to percent of the amount_required_to_be_shown_as_tax on the return for each month or portion thereof that the return is late up to a maximum of percent see id the addition is imposed on the net amount due calculated by reducing the amount_required_to_be_shown_as_tax on the return by any part of the tax which is paid on or before its due_date see sec_6651 the addition will not apply if it is shown that the failure_to_file a timely return was due to reasonable_cause and not due to willful neglect see sec_6651 see also 469_us_241 a failure_to_file is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see united_states v boyle supra pincite willful neglect is interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner’s return for was due on date see sec_6072 petitioner filed a return for on date almost years after its due_date these undisputed facts satisfy respondent’s burden of production under sec_7491 and establish petitioner’s liability for the sec_6651 addition_to_tax unless petitioner can establish reasonable_cause for his failure_to_file timely see higbee v commissioner supra pincite petitioner claims that his late filing was due to reasonable_cause because he had a good-faith belief that he was in an overpayment posture for and thus not subject_to penalties on the late filing and the circumstances surrounding his wife’s lyme disease and its ongoing complications caused extreme disruption in his household which precluded timely filing we have no reason to doubt that petitioner believed he was in an overpayment posture for when he let the filing deadline pass he had overpayments for the preceding years and he plausibly explained that for his employer apparently made an error in the rate of withholding used with respect to petitioner’s commission income as compared to petitioner’s regular salary nonetheless his good-faith but mistaken belief that the sec_6651 addition would not apply because the year’s tax had been overpaid does not constitute reasonable_cause see morgan v commissioner tcmemo_1984_384 affd 807_f2d_81 6th cir wilkinson v commissioner tcmemo_1982_429 petitioner also claims that the circumstances surrounding his wife’s lyme disease and its ongoing complications constitute reasonable_cause for his late filing the court has found reasonable_cause where the taxpayer or a member of the taxpayer’s family experiences an illness or incapacity that prevents the taxpayer from filing his or her tax_return see eg tabbi v commissioner tcmemo_1995_463 reasonable_cause found where the taxpayers’ son had heart surgery and the taxpayers spent months continuously in the hospital with him and the taxpayers filed their return months after their son’s death harris v commissioner tcmemo_1969_49 reasonable_cause found where the taxpayer’s activities were severely restricted and the taxpayer was in and out of hospitals because of various severe medical ailments including stroke paralysis heart attack bladder trouble and breast cancer on the other hand the court has not found reasonable_cause where the taxpayer does not timely file but is able to continue his or her business affairs despite the illness or incapacity see eg 88_tc_1175 no reasonable_cause found where the taxpayer had a long history of delinquent filing of returns and the taxpayer was actively involved in preparing and executing business-related documents despite illness during years at issue watts v commissioner tcmemo_1999_416 reasonable_cause not found where although the taxpayer’s mother and daughter were both ill and the taxpayer frequently took them to see doctors the taxpayer also performed extensive architectural services in the taxpayer’s business wright v commissioner tcmemo_1998_224 reasonable_cause not found where the taxpayer had capacity to attend to matters other than filing tax returns despite the trauma of his mother’s disappearance and death affd without published opinion 173_f3d_848 2d cir while we do not minimize the difficulties that may have arisen on account of petitioner’s wife’s illness in a household with three children the fact remains that petitioner remained gainfully_employed earning significant income during through after the onset of his wife’s illness in his trial testimony petitioner certainly implied that he remained similarly employed during when hi sec_2002 return became due in any event there is no evidence that he became unemployed or that he experienced significantly greater disruption in from his wife’s illness than had been experienced in previous years in sum petitioner was able to attend to business matters during the period in addition petitioner was a chronic late filer he conceded that he was aware that hi sec_2002 return was due on date but that he was preoccupied with getting his return filed at that time his return was filed and his and returns were mailed exactly years after their due dates--that is petitioner was filing one return per year notwithstanding a 3-year backlog the pattern was broken with respect to the return because petitioner received a notice_of_deficiency for that year in date o rdinary business care and prudence requires greater diligence in the circumstances of a multiyear delinquency sec_301_6651-1 proced admin regs cf judge v commissioner supra pincite- history of delinquency relevant to lack of reasonable_cause for late filing on the basis of the foregoing we hold that petitioner did not have reasonable_cause for his failure_to_file timely accordingly we sustain respondent’s determination of the sec_6651 addition_to_tax for sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for any failure to pay the tax shown on a return on or before the date prescribed for payment of such tax the addition is equal to percent of the amount shown as tax on the return for each month or fraction thereof during which the failure to pay continues up to a maximum of percent see id for purposes of computing the addition_to_tax for any given month the amount of tax_shown_on_the_return is reduced by the amount of the tax which is paid on or before such month and by the amount of any credit against the tax which may be claimed on the return see sec_6651 amounts withheld from wages as tax during any calendar_year are allowed as a credit against the income_tax of the wage recipient for the taxable_year which begins in that calendar_year see sec_31 the addition will not apply if it is shown that the failure to pay timely was due to reasonable_cause and not due to willful neglect see sec_6651 a failure to pay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs see merriam v commissioner tcmemo_1995_432 ‘undue hardship’ requires more than an inconvenience to the taxpayer it requires the risk 4the sec_6651 addition_to_tax is reduced by the amount of the sec_6651 addition for any month or fraction thereof to which an addition_to_tax applies under sec_6651 and see sec_6651 of a substantial financial loss resulting from making the tax payment on time merriam v commissioner supra petitioner’s return for showed a tax due of dollar_figure petitioner conceded that as of the time of trial no portion of this amount had been paid these undisputed facts satisfy respondent’s burden of production under sec_7491 and establish petitioner’s liability for the sec_6651 addition_to_tax unless petitioner can establish reasonable_cause for his failure to pay timely see higbee v commissioner t c pincite petitioner makes the same claim of reasonable_cause with respect to the sec_6651 addition as previously discussed namely that he believed he had overpaid his tax for but reasonable_cause for purposes of the sec_6651 addition depends upon whether the taxpayer notwithstanding the exercise of ordinary business care and prudence was in fact unable to pay or would suffer undue_hardship if payment were made see bray v commissioner tcmemo_2008_113 estate of landers v commissioner tcmemo_2006_230 parker v commissioner tcmemo_2006_43 petitioner offered no evidence tending to show the foregoing we therefore hold that petitioner did not have reasonable_cause for his failure to pay timely accordingly we sustain respondent’s determination of the sec_6651 addition_to_tax for to reflect the foregoing decision will be entered under rule
